STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into by and between (i) Freestone Resources, Inc. (“Freestone”), a Nevada corporation, (ii) Environmental Services and Support, Inc. (“Enviro Serv”), a California corporation, and Lawrence Shultz (“Shultz”), an individual, the sole shareholders of all of the issued and outstanding stock of Earth Oil Services, Inc. (“EOSI”), a Nevada corporation. W I T N E S S E T H WHEREAS, Freestone is engaged in the business of exploration for and the production of oil and gas and its geographical areas of interest are the United States and Canada; and WHEREAS, Shultz is the President of EOSI; and WHEREAS, Enviro Servand Shultz desire to acquire from Freestone 31,603,734 shares of newly issued common stock of Freestone (the “Freestone Stock”), which will, after issuance, equal forty five percent (45%) of the issued and outstanding common stock of Freestone; and WHEREAS, Enviro Serv and Shultz own beneficially and of record 10,000,000 shares of the common stock of EOSI (collectively, the “EOSI Stock”), and such 10,000,000 shares of EOSI Stock are one hundred percent (100%) of the issued and outstanding stock of EOSI; and WHEREAS, Freestone desires to acquire from Enviro Serv and Shultz one hundred percent (100%) of the EOSI Stock which is issued and outstanding. NOW, THEREFORE, in consideration of the mutual agreements and covenants set forth herein, the parties agree as follows. AGREEMENT 1.Exchange of Stock.At the Closing (as defined in Section 4 below) Freestone will sell and deliver the Freestone Stock to Enviro Serv and Shultz, and Enviro Serv and Shultz will sell and deliver the EOSI Stock to Freestone pursuant to the terms of this Agreement. 2.Purchase Price of the Freestone Stock.The purchase price of the Freestone Stock shall be the EOSI Stock. 3.Purchase Price of the EOSI Stock.The purchase price of the EOSI Stock shall be as follows: a. the Freestone Stock; and STOCK PURCHASE AGREEMENTPage1of32 b.
